Citation Nr: 1427909	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-21 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for residuals of a gynecological disability, to include hysterectomy.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In August 2009, a Board hearing was held before the undersigned, and a transcript of that hearing has been associated with the claims file.

In November 2011, the Board remanded the claims for further development.  While on remand, the Veteran's claim of entitlement to service connection for a right knee disability was granted, representing a full grant of that benefit.  Therefore, it is no longer on appeal.  Further, the Veteran's claim of entitlement to service connection for irritable bowel syndrome (as part of her claim of entitlement to service connection for a gastrointestinal disability) was also granted on remand.  Thus, the Board has reclassified the claim of entitlement to service connection for a gastrointestinal disability to entitlement to service connection for GERD, to accurately represent the remaining issue related to this claim.

The issues of entitlement to service connection for residuals of a gynecological disability, to include hysterectomy, and entitlement to service connection for an acquired psychiatric disability, to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence of record does not establish that the Veteran has a current right shoulder disability.

2.  The medical evidence of record does not establish that the Veteran has a current right ankle disability.

3.  Although the Veteran has a current diagnosis of GERD and complained of frequent indigestion in service, the only competent, probative medical opinion of record weighs against the claim.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  A right ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  GERD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in February and March 2006 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The March 2006 letter also provided general notice to the Veteran regarding VA's assignment of disability ratings and effective dates in accordance with Dingess/Hartman.  The November 2006 rating decision reflects the initial adjudication of the claims after issuance of the February and March 2006 letters.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Medical evidence associated with the claims file consists of VA and private treatment records, service treatment records, as well as the reports of June 2012 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by her representative, on her behalf.

The Veteran was afforded VA examinations to assess her orthopedic and esophageal conditions in June 2012.  The reports of these examinations are adequate for rating purposes as they reflect the examiner interviewed and examined the Veteran, reviewed the claims file, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

In addition, the Board notes that the case was remanded in November 2011 to provide the Veteran with VA examinations and to obtain personnel records and private treatment records.  Personnel records and private treatment records identified by the Veteran were obtained.  As noted above, the Veteran was provided with VA examinations in June 2012, where the examiner provided a detailed opinion, with clear rationale, about the etiology of the Veteran's GERD.  As the Veteran was not diagnosed with a right ankle or shoulder disability, opinions pertaining to those issues were not required.  Accordingly, the requirements of the remand were accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was provided an opportunity to set forth her contentions on the claim during the August 2009 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the August 2009 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In order to establish service connection for an acquired psychiatric disorder, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A.  Right shoulder and right ankle

The Veteran alleges that she injured her right shoulder and right ankle in service and has a current disabilities related to her in-service injuries.

After a careful review of the evidence, the Board finds that the preponderance of such evidence is against a finding that the Veteran currently has a right shoulder and right ankle disability.  At a June 2012 VA examination for the right shoulder, the examiner found that the Veteran had no clinical or radiologic evidence of a right shoulder condition or disability.  Right shoulder X-rays were normal.  At a June 2012 VA examination for the right ankle, the examiner found that the Veteran's in-service injuries had resolved.  The Veteran denied any pain and reported that her ankle occasionally rolls and may swell.  The Veteran performed full range of motion testing.  The examiner found that there was no current diagnosis of a right ankle disability.

VA and private treatment records also have not established a current right shoulder or right ankle disability.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2013).  Thus, where, as here, medical evidence does not establish that the Veteran has a diagnosis of a right shoulder or right ankle disability upon which to predicate a grant of service connection, there can be no valid claim for service connection for either claim on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes).  

In this case, a current right shoulder or right ankle disability has not been demonstrated at any time after service, including at the time the Veteran filed her January 2006 claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Consequently, the claims for service connection for a right shoulder disability and a right ankle disability must be denied, because the first essential criterion for service connection-evidence of a current disability-has not been met.  

In this regard, the Board has considered the Veteran's lay assertions of symptomatology of pain and the presence of a current disability; however, this evidence does not provide a basis for allowance of either claim.  The Board points out that a medical matter of diagnosis of a disability (such as the type of disability at issue here), is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without appropriate training and expertise, neither the Veteran nor her representative is competent to render a diagnosis of a current right shoulder or right ankle disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions of the Veteran's existence of a current disability have no probative value as to a diagnosis of a disability.

For all the foregoing reasons, the Board finds that the claim for service connection for a right shoulder disability and for a right ankle disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  GERD

The Veteran alleges that she has a current diagnosis of GERD that is related to her in-service diagnoses of gastroenteritis and complaints of frequent indigestion.  

The Veteran has been diagnosed with GERD.  See June 2012 VA examination report.  As such, the first Hickson element has been satisfied as to this claim.

Regarding in-service injury, service treatment records reflect that the Veteran was diagnosed with viral gastroenteritis in March 1994 and in February 1995 after contracting a stomach virus.  At separation, the Veteran reported frequent indigestion, but her separation examination was within normal limits.  In the note section, the doctor indicated that the Veteran reported that indigestion occurred during "preg[nancy] only."  See April 1995 Report of Medical History.  Thus, the second Hickson element of an in-service disease is satisfied as to this claim.

The third Hickson element, medical evidence of a nexus between the claimed in-service injury and the current disability, is the remaining issue for this claim.  Regarding this element, the record contains one probative opinion on the question of a nexus.  In a June 2012 VA examination report, the examiner opined that the Veteran's GERD was less likely than not related to her period of military service, to include gastroenteritis and frequent indigestion therein.  After an examination and a careful review of the claims file, she found that the original diagnosis of gastroenteritis was noted as viral, and such infections are self-limited.  Further, the Veteran had her initial gastroenteritis symptoms while she was pregnant, and in such case she had other risk factors for emesis and gastric reflux (abdominal distention).  The Veteran also mentioned stress as a major current triggering factor for her symptoms.  For these reasons, the examiner found that the Veteran's GERD was less likely than not related to service.  In this regard, the Board also highlights that while the Veteran complained of frequent indigestion at separation, she clarified that it only occurred during her pregnancy.

The record is silent for any probative opinion in favor of the Veteran's claim.

Finally, the accounts of symptoms provided by the Veteran do not indicate a nexus may be possible based on lay observable symptoms.  The Veteran testified at her Board hearing that she has suffered from GERD since her first in-service pregnancy.  See Board Hearing Tr. at 10.  The Veteran is competent to report that she had reflux symptomatology since her pregnancy in service.  The question of whether the type of symptoms she experienced are related to her current diagnosis of GERD is not within the realm of a lay observer to resolve based on lay observable symptoms.  Further, the Board finds her statements of continuous GERD symptomatology since her first pregnancy to be conflicting with the evidence of record, and gives more probative weight to the Veteran's statement at separation that her frequent indigestion occurred only during her pregnancy, as that statement were made closer in time to the actual event.  In this matter, the Board finds that the lay evidence relating the current diagnosis of GERD to in-service symptoms are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Hence, the lay assertions in this regard have no probative value.

As this claim fails on the third Hickson element, the Veteran's claim of entitlement to GERD is denied.

ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for GERD is denied.


REMAND

The Veteran claims entitlement to service connection for residuals of a gynecological disability, to include hysterectomy, and entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Before these claims can be adjudicated on the merits, further development is required.

I.  Addendum Opinion

In accordance with the Board's November 2011 remand instructions, the AOJ obtained an opinion regarding the etiology of the Veteran's gynecological disorders.  In June 2012, the examiner found that the Veteran's gynecological conditions were less likely than not incurred in or caused by in-service illness.  She also opined that there was no current evidence of gynecological disabilities causally related to the Veteran's period of active duty service, including cervical intraepithelial neoplasia (CIN), irregular bleedings, bacterial vaginosis, vaginal candidiasis, and left ovarian cyst.  Finally, the June 2012 opinion states that "[i]t is at least as likely as not that the Veteran's [h]ysterectomy is causally related to her period of military service, including CIN, irregular bleedings, and left ovarian cyst therein.  The surgical indication for [h]ysterectomy was '[h]istory of [c]hronic pelvic pain,' irregular bleedings and urinary stress incontinence.  The second surgery was to remove the cyst on the ovaries.  There was no indication that hysterectomy or oophorectomy removal was indicated for CIN, [b]acterial vaginosis, or vaginal candidiasis."

This opinion is unclear.  First, the examiner stated that it was less likely than not that the Veteran's claimed condition was related to service.  Then she said that the Veteran had no current gynecological disabilities related to her military service.  Finally, she said that the Veteran's hysterectomy was causally related to her military service, including CIN, irregular bleedings, and left ovarian cyst, but later stated that the hysterectomy removal was not indicated for CIN.  As such, clarification needs to be provided to resolve this claim.

II.  Service Treatment Records

In an undated psychiatric intake document, the Veteran reported that she received psychological counseling in the Navy.  It does not appear that an attempt to obtain these records has been performed.

In this regard, the Veterans Benefits Administration Adjudication Procedure Manual (M21-1MR), Part III, Section iii, Chapter 2, A (1)(a), advises that service treatment records do not include records of inpatient treatment records or mental health records.  Those records are filed separately from service treatment records.  See M21-1MR Part IV.ii.1.D.14a.  For this reason a separate request for hospital and mental health records is necessary in this case.


Accordingly, the case is REMANDED for the following action:
1.  Contact the appropriate service department and/or records custodian(s), including the National Personnel Records Center, with a request for copies of any records associated with treatment for a mental health condition, as described by the Veteran.

As many requests as are necessary must be made to attempt to obtain these records.  Such efforts must end only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the service department or record custodian advises that the requested records do not exist or the custodian does not have them.

2.  If and only if the action in Paragraph 1 results in acquisition of any mental health service treatment records, forward the records and the claims file to the psychiatrist who performed the June 2012 VA examination to provide a supplemental opinion.  The entire claims file, to include any relevant records contained in the Veteran's electronic file, should be made available to and be reviewed by the examiner.

After a full review of the record, the examiner should provide an opinion on the following questions:

(a.)  Is it at least as likely as not (50 percent or greater) that the Veteran's bipolar disorder is causally related to her active military service?

(b.)  Is it at least as likely as not (50 percent or greater) that the Veteran's major depressive disorder is causally related to her active military service?

If this examiner is not available, the claims folder should be forwarded to another qualified psychologist or psychiatrist.  If deemed necessary, the Veteran should be scheduled for another appropriate examination.

A comprehensive rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3.  Return the claims file to the examiner who performed the June 2012 VA examination to provide a supplemental opinion.  The entire claims file, to include any relevant records contained in the Veteran's electronic file, should be made available to and be reviewed by the examiner.

After a full review of the record, the examiner should provide an opinion on the following questions:

(a.) Is it at least as likely as not (50 percent or greater) that the Veteran's hysterectomy was causally related to her military service, to include CIN, irregular bleeding, bacterial vaginosis, vaginal candidiasis, and a left ovarian cyst?

(b.)  If so, what residuals, if any, does the Veteran have from her hysterectomy?

If this examiner is not available, the claims folder should be forwarded to another qualified medical practitioner.  If deemed necessary, the Veteran should be scheduled for another appropriate examination.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, considering all relevant evidence associated with the paper and electronic claims file.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Sonnet Bush
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


